Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2. Claims 1, 5 objected to because of the following informalities:
Claim 1, line 15, “light” should be – the light—
Claim 5, line 2, “an arm” should be – the arm—
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3. The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are “power storage device” and “light-emitting element “ in claim 1, “ a member which enables the electronic device to be worn on an arm “ in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.  Claims 1, 2, 4, 5, 7-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of Yoshitani (US9954389) in view of Hiroki (US 20150022957).
With regard to claim 1, Yoshitani teaches an electronic device comprising:
a light emitting Panel ( e.g., claim 1 of Yoshitani, line 1)
a power storage device( e.g., Claim 1 of Yoshitani, line 3) ;
a circuit ( e.g., Claim 1 of Yoshitani, line 4) ; and
a sealing structure( e.g., Claim 1 of Yoshitani, line 5),
wherein a light-emitting element( e.g., Claim 1 of Yoshitani, line 6-7),
wherein the light-emitting element has a function of emitting light with power supplied from the power storage device (e.g., Claim 1 of Yoshitani, line 8-10),
wherein the circuit includes an antenna (e.g., Claim 1 of Yoshitani, line 13),and has a function of charging the power storage device wirelessly(e.g., Claim 1 of Yoshitani, line 16-17),
wherein the display panel, the power storage device, and the circuit are inside the sealing structure(e.g., Claim 1 of Yoshitani, line 18-20),
wherein at least part of the sealing structure has a function of transmitting light emitted from the light-emitting element(e.g., Claim 1 of Yoshitani, line 21-23), and
Yoshitani does not teach a display panel, the display panel includes a light-emitting element, wherein the sealing structure is connected to structure body, the structure body is capable of being worn on an arm.
However, Hiroki teaches a display panel (e.g., claim 11 of Hiroki, line 6-7), the display panel includes a light-emitting element (e.g., claim 12 of Hiroki), the sealing structure ( e.g., 102, Fig. 1, Fig. 2)is connected to structure body ( e.g., 101, Fig. 1A) ,wherein the structure body is capable of being worn on an arm (e.g., claim 1 of Hiroki, line 6-8).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the device of Yoshitani, to include a display panel, the display panel includes a light-emitting element, and configure the sealing structure to be connected to the structure body, and configure the sealing structure to be worn on an arm, as taught by Hiroki, in order to display information, and make the device become wearable on the human body.
With regard to claim 2, the combination of Yoshitani and Hiroki teaches all the limitations of claim 1, Yoshitani further teaches wherein the power storage device, the antenna, and the display panel are stacked in this order from an arm side when the structure body is worn on the arm (see claim 2 of Yoshitani, Hiroki teaches about the structure body is worn on the arm see claim 1 of Hiroki).
With regard to claim 4, the combination of Yoshitani and Hiroki teaches all the limitations of claim 1, Yoshitani further teaches a touch sensor (e.g., Claim 10 of Yoshitani).
With regard to claim 5, the combination of Yoshitani and Hiroki teaches all the limitations of claim 1, Hiroki further teaches further comprising a member which enables the electronic device to be worn on an arm (e.g., see Fig. 1A, band 101).
With regard to claim 7, the combination of Yoshitani and Hiroki teaches all the limitations of claim 1, Yoshitani further teaches wherein the display panel includes a flexible portion (e.g., Claim 6 of Yoshitani).
With regard to claim 8, the combination of Yoshitani and Hiroki teaches all the limitations of claim 1, Yoshitani further teaches the power storage device includes a flexible portion(e.g., Claim 7 of Yoshitani).
With regard to claim 9, the combination of Yoshitani and Hiroki teaches all the limitations of claim 1, Yoshitani further teaches wherein an inside of the sealing structure is a reduced pressure atmosphere (e.g., Claim 8 of Yoshitani).

5.  Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims of Yoshitani (US9954389) and Hiroki (US 20150022957) in further view of 
Yang (US 20150111558). 
With regard to claim 3, the combination of Yoshitani and Hiroki teaches all the limitations of claim 1, but not an audio input portion.
However, Yang teaches an audio input portion ([0034] 130 inside the wearable display device can receive an audio data from an external device).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the device of claim 1, to include an audio input portion, as taught by Yang, in order to use the sound to control the display device and improve the control functionality of the display device.

6.  Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims of Yoshitani (US9954389) and Hiroki (US 20150022957) in further view of Hirakata ( US 20150062525).  
With regard to claim 6, the combination of Yoshitani and  Hiroki  teaches all the limitations of claim 1,
Yoshitani does not teach wherein the display panel has a curved surface whose radius of curvature is larger than or equal to 1 mm and smaller than or equal to 150 mm, and
wherein the power storage device has a curved surface whose radius of curvature is larger than or equal to 10 mm and smaller than or equal to 150 mm.
However, Hirakata teaches the display panel has a curved surface whose radius of curvature is smaller than or equal to 150 mm ( the display panel can be folded at a curvature radius of  greater than or equal to 1mm and less than or equal to 100mm, [0008]), and wherein the power storage device has a curved surface whose radius of curvature is smaller than or equal to 150 mm( the display panel can be folded at a curvature radius of  greater than or equal to 1mm and less than or equal to 100mm[0008], Hiroki shows that the power storage device can have a  curved surface with a radius of curvature smaller than the display panel as shown in Fig. 8A ( power storage device at 1803, the display at 1801, therefore, the combination of Hiroki and Hirakata teaches the power storage device has a curved surface whose radius of curvature is smaller than 150mm). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the circuit of  claim 1, to configure the display panel to have a curved surface whose radius of curvature is smaller than or equal to 150 mm and wherein the power storage device has a curved surface whose radius of curvature is and smaller than or equal to 150 mm, as taught by Hirakata, in order to bend the display device to a suitable degree to be worn on the human’s arm without break the display device. 

7.  Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims of Yoshitani (US9954389) and Hiroki (US 20150022957) in further view of Klosky(US20130126533).
With regard to claim 10, the combination of Yoshitani and Hiroki teaches all the limitations of claim 1, but not a buoyancy material is inside the sealing structure.
However, Klosky teaches a buoyancy material is inside the sealing structure (fig. 2, 38 is provided with a buoyant material, [0039]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the device of claim 1, to include a buoyancy material to be inside the sealing structure, as taught by Klosky, in order to protect the electronic device and make it float to the top of the water if it drops in the water.

8.  Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. US10664020B2 ( herein after “Yoshitani1”) in view of Hiroki (US 20150022957).
With regard to claim 1, Yoshitani1 teaches an electronic device comprising:
a display panel ( claim 1 of Yoshitani1, line 2);
a power storage device( claim 1 of Yoshitani1, line 4);
a circuit (Claim 1 of Yoshtani1, line 5);
a sealing structure (Claim 1 of Yoshtani1, line 6); and
wherein the display panel includes a light-emitting element(Claim 1 of Yoshtani1, line 11-12),
wherein the light-emitting element has a function of emitting light with power supplied from the power storage device(Claim 1 of Yoshtani1, line 13-15),
wherein the circuit includes an antenna and has a function of charging the power storage device wirelessly(Claim 1 of Yoshtani1, line 16-17),
wherein the sealing structure is connected to the structure body,
wherein the display panel, the power storage device, and the circuit are inside the sealing structure(Claim 1 of Yoshtani1, line 6-10),
wherein at least part of the sealing structure has a function of transmitting light emitted from the light-emitting element(Claim 1 of Yoshtani1, line 18-20).
Yoshtani1 does not teach a structure body , the sealing structure is connected to the structure body  and wherein the structure body is capable of being worn on an arm .
However, Hiroki teaches a structure body ( e.g., 101, Fig. 1), the sealing structure ( e.g., 102, 103, Fig. 1A)is connected to the structure body ( e.g., 101, Fig. 1) and wherein the structure body is capable of being worn on an arm ( see claim 1 of Hiroki, structure body).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the device of Yoshitani1, to include a structure body, the sealing structure is connected to the structure body  and wherein the structure body is capable of being worn on an arm, as taught by Hiroki, in order to attach the display on the structure, make the device become wearable on the human body.
With regard to claim 2, the combination of Yoshitani1 and Hiroki teaches all the limitations of claim 1, Yoshitani1 further teaches wherein the power storage device, the antenna, and the display panel are stacked in this order from an arm side when the structure body is worn on the arm ( claim 2 of Yoshitani1, Hiroki also teaches that the sealing structure attached to the structure body).
With regard to claim 3, the combination of Yoshitani1 and Hiroki teaches all the limitations of claim 1, Yoshitani1  further teaches an audio input portion (claim 3 of Yoshitani1)
With regard to claim 4,  the combination of Yoshitani1 and Hiroki teaches all the limitations of claim 1, Yoshitani1 further teaches a touch sensor(claim 4 of Yoshitani1).
With regard to claim 5, the combination of Yoshitani1 and Hiroki teaches all the limitations of claim 1, Yoshitani1 further teaches a member which enables the electronic device to be worn on an arm(claim 5 of Yoshitani1).
With regard to claim 6, the combination of Yoshitani1 and Hiroki teaches all the limitations of claim 1, Yoshitani1 further teaches wherein the display panel has a curved surface whose radius of curvature is larger than or equal to 1 mm and smaller than or equal to 150 mm, and wherein the power storage device has a curved surface whose radius of curvature is larger than or equal to 10 mm and smaller than or equal to 150 mm ( claim 6 of Yoshitani1).
With regard to claim 7, the combination of Yoshitani1 and Hiroki teaches all the limitations of claim 1, Yoshitani1 further teaches wherein the display panel includes a flexible portion(claim 7 of Yoshitani1).
With regard to claim 8, the combination of Yoshitani1 and Hiroki teaches all the limitations of claim 1, Yoshitani1 further teaches wherein the power storage device includes a flexible portion(claim 8 of Yoshitani1).
With regard to claim 9, the combination of Yoshitani1 and Hiroki teaches all the limitations of claim 1, Yoshitani1 further teaches wherein an inside of the sealing structure is a reduced pressure atmosphere(claim 9 of Yoshitani1).
With regard to claim 10, the combination of Yoshitani1 and Hiroki teaches all the limitations of claim 1, Yoshitani1 further teaches wherein a buoyancy material is inside the sealing structure(claim 10 of Yoshitani1).

9. Claims 1, 3, 5, 7-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. US10998750B2 ( here in after Yoshitani2) in view of Fujisawa (US 2011/0013491).
With regard to claim 1, Yoshitani2 teaches an electronic device comprising:
a display panel ( claim 1 of Yoshitani2, a light-emitting panel);
a power storage device( claim 1 of Yoshitani2, a second battery);
a circuit ( claim 1 of Yoshitani2, a circuit);
a sealing structure( claim 1 of Yoshitani2, a sealing structure); and
wherein the display panel includes a light-emitting element( claim 1 of Yoshitani2, a light-emitting panel),
wherein the light-emitting element has a function of emitting light with power supplied from the power storage device (claim 1 of Yoshitani2, wherein the light-emitting element is configured to emit light b using power supplied from the secondary battery),
wherein the circuit includes an antenna and has a function of charging the power storage device wirelessly(claim 1 of Yoshitani2, wherein the light-emitting device is configured so that the secondary battery is charged wirelessly by using the antenna,),
wherein the display panel, the power storage device, are inside the sealing structure( claim 1 of Yoshitani2, wherein the light-emitting panel and the secondary battery are provided inside the sealing structure),
wherein at least part of the sealing structure has a function of transmitting light emitted from the light-emitting element( claim 1 of Yoshitani2, wherein at least part of the sealing structure is configured to transmit light emitted from the light-emitting element).
Yoshitani2 does not teach the sealing structure is connected to the structure body, wherein the display panel, the power storage device, and the circuit are inside the sealing structure, wherein the structure body is capable of being worn on an arm.
However, Fujisawa teaches the sealing structure ( 130A, 10, 102b, Fig. 8) is connected to the structure body ( see Fig. 1, band, the sealing structure of the body is connected to the band) , and the display panel ( e.g., 110, Fig. 8), the power storage device (e.g., 24, Fig. 8) and the circuit ( e.g., 55, Fig. 8) insides the sealing structure( 10, 102b, Fig. 8), wherein the structure body is capable of being worn on an arm ( see Fig. 1 , watch band can be worn on the arm).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the device of Yoshitani2, to configure the sealing structure to be connected to the structure body, wherein the display panel, the power storage device, and the circuit are inside the sealing structure, wherein the structure body is capable of being worn on an arm, as taught by Fujisawa, in order to protect the power storage device and the circuit, extend the lifetime of the electronic device, and avoid the damage to the display surface and implement a wearable device to make it convenient for the user.
With regard to claim 3, the combination of Yoshitani2 and Fujisawa teaches all the limitations of claim 1,  Yoshitani2 further teaches further comprising an audio input portion ( Claim 6 of Yoshitani2)
With regard to claim 5, the combination of Yoshitani2 and Fujisawa teaches all the limitations of claim 1, Fujisawa further teaches comprising a member which enables the electronic device to be worn on an arm ( e.g., see Fig. 1, band). This element is interpreted under 35 U.S.C. 112(f) as a band (e.g., a string, a wire, a net, and a belt), a spring that is enables the electronic device to be worn on an arm (see applicant’s specification [0095]), and equivalents thereof.)
With regard to claim 7, the combination of Yoshitani2 and Fujisawa teaches all the limitations of claim 1,  Yoshitani2 further teaches wherein the display panel includes a flexible portion( claim 2 of Yoshitani2).
With regard to claim 8, the combination of Yoshitani2 and Fujisawa teaches all the limitations of claim 1,  Yoshitani2 further teaches wherein the power storage device includes a flexible portion( claim 3 of Yoshitani2).
 	With regard to claim 9, the combination of Yoshitani2 and Fujisawa teaches all the limitations of claim 1,  Yoshitani2 further teaches wherein an inside of the sealing structure is a reduced pressure atmosphere( claim 4 of Yoshitani2).

10 Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. US10998750B2 ( here in after Yoshitani2) and Fujisawa (US 2011/0013491) in further view of  Jung (US 2014/0247547)
With regard to claim 2, the combination of Yoshitani2 and Fujisawa teaches all the limitations of claim 1, but not the power storage device, the antenna, and the display panel are stacked in this order from an arm side when the sealing structure is worn on the arm.
However, Jung teaches the power storage device (e.g., battery in battery mounting groove hidden by 202, Fig. 3, [0032]), the antenna (e.g., 231, Fig. 3), and the display panel ( e.g., 211a, b, Fig. 3) are stacked in this order ( see Fig. 3) from an arm side when the structure body is worn on the arm ( see Fig. 2 of Fujisawa, display is at the farthest to the arm side, therefore, the combination of Fujisawa and Jung teaches the power storage device, the antenna and the display panel are stacked in the order from an arm side when the structure body is worn on the arm).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the device of Claim 1, to configure the power storage device, the antenna, and the display panel to be stacked in this order from an arm side when the sealing structure is worn on the arm, as taught by Jung, in order to satisfy the rigidity required in the mobile terminal while implement a slim design for better user experience, and further arrange the components to make it easy for antenna to charge the battery.

11 Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. US10998750B2 ( here in after Yoshitani2) and Fujisawa (US 2011/0013491) in further view of  Hiroki (US20150022957)
With regard to claim 4, the combination of Yoshitani2 and Fujisawa teaches all the limitations of claim 1, but not Hiroki further teaches a touch sensor .
However, Hiroki teaches about a touch sensor (touch panel [0021]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the device of claim 1, to include a touch sensor, as taught by Hiroki, in order to make it convenient for the user to operate the device through touching, get the user more freedom and enhance the user’s experience

12. Claim 6 rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. US10998750B2 ( here in after Yoshitani2) and Fujisawa (US 2011/0013491) in further view of Hiroki (US20150022957) and Hirakata ( US20150062525).  
With regard to claim 6, the combination of Yoshitani2 and Fujisawa teaches all the limitations of claim 1, but not the display panel has a curved surface whose radius of curvature is smaller than or equal to 150 mm and wherein the power storage device has a curved surface whose radius of curvature is smaller than or equal to 150 mm.
 Hiroki teaches wherein the display panel has a curved surface whose radius of curvature is larger than or equal to 1 mm ( exterior body 1801 on the side closer to the center of curvature has a curve radius greater or equal to 10mm, Fig. 8A [0111], last 3 line the display panel is on the side of 1803, therefore it will have a larger curve radius than 10mm) , and wherein the power storage device has a curved surface whose radius of curvature is larger than or equal to 10 mm (exterior body 1801 on the side closer to the center of curvature has a curve radius greater or equal to 10mm, Fig. 8A [0111], last 3 line.  The power storage device is on the side of 1801, therefore it has a curve radius greater or equal to 10mm).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the device of claim 1, to configure the display panel and the power storage device has a curved surface whose radius of curvature, as taught by Hiroki, in order to make the device capable to be worn on the human’s arm without break the display device.
Further, Hirakata teaches the display panel has a curved surface whose radius of curvature is smaller than or equal to 150 mm ( the display panel can be folded at a curvature radius of  greater than or equal to 1mm and less than or equal to 100mm, [0008]), and wherein the power storage device has a curved surface whose radius of curvature is smaller than or equal to 150 mm( the display panel can be folded at a curvature radius of  greater than or equal to 1mm and less than or equal to 100mm[0008], Hiroki shows that the power storage device can have a  curved surface with a radius of curvature smaller than the display panel, therefore, the combination of Hiroki and Hirakata teaches the power storage device has a curved surface whose radius of curvature is smaller than 150mm).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the device of Yoshitani2, Fujisawa and Hiroki, to configure the display panel to have a curved surface whose radius of curvature is smaller than or equal to 150 mm and wherein the power storage device has a curved surface whose radius of curvature is and smaller than or equal to 150 mm, as taught by Hirakata, in order to bend the display device to a suitable degree to be worn on the human’s arm without break the display device and satisfy user’s specific requirement. Further, Absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed amounts, the determination of the optimum or workable range(s) given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan.  Please see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").  It is noted that the specification contains no disclosure of either the critical nature of the instant parameters or any unexpected results arising thereof.  Since applicant has not established the criticality of the specific parameters, the modification the  radius of curved surface of the display and power storage device involves only ordinary skills in the art.

13.  Claims 10 rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. US10998750B2 ( here in after Yoshitani2) and Fujisawa (US 2011/0013491) in further view of Klosky ( US 20130126533).
With regard to claim 10, the combination of Yoshitani2 and Fujisawa teaches all the limitations of claim 1.
Hiroki does not teach a buoyancy material is inside the sealing structure.
Klosky teaches a buoyancy material is inside the sealing structure (fig. 2, 38 is provided with a buoyant material, [0039]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the device of claim 1, to include a buoyancy material to be inside the sealing structure, as taught by Klosky, in order to protect the electronic device and make it float to the top of the water if it drops in the water.

14.Claims 1-10 rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. US11397451B2. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims of US11397451B2 anticipates current claims
Current Claims
US11397451B2
1. An electronic device comprising:
a display panel;
a power storage device;
a circuit;
a sealing structure; and
a structure body,
wherein the display panel includes a light-emitting element,
wherein the light-emitting element has a function of emitting light with power supplied from the power storage device,

wherein the circuit includes an antenna and has a function of charging the power storage device wirelessly,
wherein the sealing structure is connected to the structure body,


wherein the display panel, the power storage device, and the circuit are inside the sealing structure,
wherein at least part of the sealing structure has a function of transmitting light emitted from the light-emitting element, and
wherein the structure body is capable of being worn on an arm.


1. An electronic device comprising:
a display panel;
a power storage device;
a circuit;
a sealing structure comprising a first film and a second film; and
a structure body,
wherein the display panel includes a light-emitting element,
wherein the light-emitting element is configured to emit light with power supplied from the power storage device,
wherein the circuit includes an antenna and is configured to charge the power storage device wirelessly,
wherein the sealing structure is connected to the structure body,
wherein the first film and the second film overlap with the structure body,
wherein the display panel, the power storage device, and the circuit are sealed by the first film and the second film,
wherein at least part of the sealing structure is configured to transmit light emitted from the light-emitting element, and
wherein the structure body is capable of being worn on an arm.

.
2. The electronic device according to claim 1,
wherein the power storage device, the antenna, and the display panel are stacked in this order from an arm side when the structure body is worn on the arm.

2. The electronic device according to claim 1,
wherein the power storage device, the antenna, and the display panel are stacked in this order from an arm side when the structure body is worn on the arm.

3. The electronic device according to claim 1, further comprising an audio input portion.

3. The electronic device according to claim 1, further comprising an audio input portion.

4. The electronic device according to claim 1, further comprising a touch sensor.

4. The electronic device according to claim 1, further comprising a touch sensor
5. The electronic device according to claim 1, further comprising a member which enables the electronic device to be worn on an arm.

5. The electronic device according to claim 1, further comprising a member which enables the electronic device to be worn on an arm.

6. The electronic device according to claim 1, wherein the display panel has a curved surface whose radius of curvature is larger than or equal to 1 mm and smaller than or equal to 150 mm, and wherein the power storage device has a curved surface whose radius of curvature is larger than or equal to 10 mm and smaller than or equal to 150 mm
6. The electronic device according to claim 1,
wherein the display panel has a curved surface whose radius of curvature is larger than or equal to 1 mm and smaller than or equal to 150 mm, and
wherein the power storage device has a curved surface whose radius of curvature is larger than or equal to 10 mm and smaller than or equal to 150 mm
7. The electronic device according to claim 1, wherein the display panel includes a flexible portion.

7. The electronic device according to claim 1,
wherein the display panel includes a flexible portion.

8. The electronic device according to claim 1, wherein the power storage device includes a flexible portion.

8. The electronic device according to claim 1,
wherein the power storage device includes a flexible portion.

9. The electronic device according to claim 1, wherein an inside of the sealing structure is a reduced pressure atmosphere.

9. The electronic device according to claim 1,
wherein an inside of the sealing structure is a reduced pressure atmosphere.

10. The electronic device according to claim 1, wherein a buoyancy material is inside the sealing structure. 

10. The electronic device according to claim 1,
wherein a buoyancy material is inside the sealing structure.




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


15. Claims 1, 4-5, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroki (US20150022957) in view of Fujisawa (US 2011/0013491).
With regard to claim 1, Hiroki teaches an electronic device comprising:
a display panel ( e.g., 102, Fig. 1A);
a power storage device ( e.g., 103, battery Fig. 1A,This element is interpreted under 35 U.S.C. 112(f) as “power storage devices mean all elements and devices that have a function of storing electric power, and a storage battery (also referred to as a secondary battery) such as a lithium-ion secondary battery, a lithium-ion capacitor, an electric double layer capacitor, and the like are all power storage devices” in applicant specification [0004])) ;
a circuit ( e.g., antenna, [0114]); and
a structure ( e.g., 102, 103, includes antenna Fig. 1A),
a structure body ( 101, Fig. 1A)
wherein the display panel includes a light-emitting element ( e.g., [0098] display has light-emitting element, organic compound light-emitting layer This element is interpreted under 35 U.S.C. 112(f) as “ a light-emitting diode (LED), an organic EL element, an inorganic EL element, or the like can be used” in applicant specification [0126]) ) ,wherein the light-emitting element is configured to emit light( e.g., [0098] light-emitting element can emit light) with power supplied from the power storage device [0093], 103 power feeding the 102, [0093]), wherein the circuit includes an antenna and is configured to charge the power storage device wirelessly (e.g., [0114] antenna is used to wireless charge the battery), wherein the structure ( e.g., 102, 103, including antenna, Fig. 1A) is connected to the structure body ( e.g., 110, Fig. 1A)
wherein the display panel ( e.g., 101, Fig. 1A) the power storage device( e.g., 103, Fig. 1A), and the circuit ( e.g., antenna that connects to battery 103,[0117] ) are includes in the structure( e.g., 102, 103, 101, includes antenna Fig. 1A), and
wherein the structure body ( e.g., 101, Fig. 1A) is capable of being worn on an arm ( e.g.101 can be worn on the arm, Fig. 1A, [0108]).
	Hiroki does not teach a sealing structure is connected to the structure body, and the display panel, the power storage device and the circuit insides the sealing structure, wherein at least part of the sealing structure has a function of transmitting light emitted from the light-emitting element.
	However, Fujisawa teaches a sealing structure ( 130A, 10, 102b, Fig. 8) is connected to the structure body ( see Fig. 1, band, the sealing structure of the body is connected to the band) , and the display panel ( e.g., 110, Fig. 8), the power storage device (e.g., 24, Fig. 8) and the circuit ( e.g., 55, Fig. 8) insides the sealing structure( 10, 102b, Fig. 8), wherein at least part of the sealing structure ( e.g., 130A, Fig. 8) has a function of transmitting light emitted from the light-emitting element ( e.g., 130 is a crystal face, [00148], crystal is like glass, and the watch can show digital display [0157], which is similar to led or lcd, and Hiroki teaches about the light-emitting element ).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the device of Hiroki, to include a sealing structure, and the display panel, the power storage device and the circuit insides the sealing structure, wherein at least part of the sealing structure has a function of transmitting light emitted from the light-emitting element, as taught by Fujisawa, in order to protect the power storage device and the circuit, extend the lifetime of the electronic device, and avoid the damage to the display surface while make the display still readable from the protection case, and provide a good appearance while with a wireless function [0021]-[0022] of Fujisawa
With regard to claim 4, the combination of Hiroki and Fujisawa teaches all the limitations of claim 1, Hiroki further teaches a touch sensor (touch panel [0021]).
With regard to claim 5, the combination of Hiroki and Fujisawa teaches all the limitations of claim 1, Hiroki further teaches comprising a member which enables the electronic device to be worn on an arm ( e.g., see Fig. 1A, band 101). This element is interpreted under 35 U.S.C. 112(f) as a band (e.g., a string, a wire, a net, and a belt), a spring that is enables the electronic device to be worn on an arm (see applicant’s specification [0095]), and equivalents thereof.)
With regard to claim 7, the combination of Hiroki and Fujisawa teaches all the limitations of claim 1, Hiroki further teaches wherein the display panel includes a flexible portion (flexible is interpreted as capable of being bent, usually without breaking based on dictionary. com’s definition, see 102 in Fig. 1 is bent but not broken, therefore it includes flexible portion).
With regard to claim 8, the combination of Hiroki and  Fujisawa teaches all the limitations of claim 1, Hiroki further teaches  wherein the power storage device includes a flexible portion( The flexible secondary battery includes a thin flexible film,[0055]).

16. Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hiroki (US20150022957) and Fujisawa (US 2011/0013491) in further view of  Jung (US 2014/0247547)
With regard to claim 2, the combination of Hiroki and Fujisawa teaches all the limitations of claim 1, but not the power storage device, the antenna, and the display panel are stacked in this order from an arm side when the sealing structure is worn on the arm.
However, Jung teaches the power storage device (e.g., battery in battery mounting groove hidden by 202, Fig. 3, [0032]), the antenna (e.g., 231, Fig. 3), and the display panel ( e.g., 211a, b, Fig. 3) are stacked in this order ( see Fig. 3) from an arm side when the structure body is worn on the arm ( see Fig. 5 of Hiroki, display is at the farthest to the arm side, therefore, the combination of Hiroki and Jung teaches the power storage device, the antenna and the display panel are stacked in the order from an arm side when the structure body is worn on the arm).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the device of Hiroki and Fujisawa, to configure the power storage device, the antenna, and the display panel to be stacked in this order from an arm side when the sealing structure is worn on the arm, as taught by Jung, in order to satisfy the rigidity required in the mobile terminal while implement a slim design for better user experience, and further arrange the components to make it easy for antenna to charge the battery.

17. Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hiroki (US20150022957) and Fujisawa (US 2011/0013491) in further view of Yang ( US20150111558). 
With regard to claim 3, the combination of Hiroki and Fujisawa teaches all the limitations of claim 1, but not an audio input portion.
However, Yang teaches an audio input portion ([0034] 130 inside the wearable display device can receive an audio data from an external device).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the device of claim 1, to include an audio input portion, as taught by Yang, in order to use the sound to control the display device and improve the control functionality of the display device.

18. Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hiroki (US20150022957) and Fujisawa (US 2011/0013491) in further view of Hirakata ( US20150062525).  
With regard to claim 6, the combination of Hiroki and Fujisawa teaches all the limitations of claim 1, Hiroki further teaches wherein the display panel has a curved surface whose radius of curvature is larger than or equal to 1 mm ( exterior body 1801 on the side closer to the center of curvature has a curve radius greater or equal to 10mm, Fig. 8A [0111], last 3 line the display panel is on the side of 1803, therefore it will have a larger curve radius than 10mm) , and wherein the power storage device has a curved surface whose radius of curvature is larger than or equal to 10 mm (exterior body 1801 on the side closer to the center of curvature has a curve radius greater or equal to 10mm, Fig. 8A [0111], last 3 line.  The power storage device is on the side of 1801, therefore it has a curve radius greater or equal to 10mm).
Hiroki does not teach the display panel has a curved surface whose radius of curvature is smaller than or equal to 150 mm and wherein the power storage device has a curved surface whose radius of curvature is smaller than or equal to 150 mm.
However, Hirakata teaches the display panel has a curved surface whose radius of curvature is smaller than or equal to 150 mm ( the display panel can be folded at a curvature radius of  greater than or equal to 1mm and less than or equal to 100mm, [0008]), and wherein the power storage device has a curved surface whose radius of curvature is smaller than or equal to 150 mm( the display panel can be folded at a curvature radius of  greater than or equal to 1mm and less than or equal to 100mm[0008], Hiroki shows that the power storage device can have a  curved surface with a radius of curvature smaller than the display panel, therefore, the combination of Hiroki and Hirakata teaches the power storage device has a curved surface whose radius of curvature is smaller than 150mm).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the device of claim 1, to configure the display panel to have a curved surface whose radius of curvature is smaller than or equal to 150 mm and wherein the power storage device has a curved surface whose radius of curvature is and smaller than or equal to 150 mm, as taught by Hirakata, in order to bend the display device to a suitable degree to be worn on the human’s arm without break the display device. Further, Absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed amounts, the determination of the optimum or workable range(s) given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan.  Please see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").  It is noted that the specification contains no disclosure of either the critical nature of the instant parameters or any unexpected results arising thereof.  Since applicant has not established the criticality of the specific parameters, the modification of the  radius of curved surface of the display and power storage device involves only ordinary skills in the art.


19.  Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hiroki (US20150022957) and Fujisawa (US 2011/0013491) in further view of Motomatsu  (US 7623215).
With regard to claim 9, the combination of Hiroki and Fujisawa teaches all the limitations of claim 1, but not an inside of the sealing structure is a reduced pressure atmosphere.
		However, Motomatsu teaches an inside of the sealing structure is a reduced pressure atmosphere (a second seal for forming a reduced-pressure area is formed outside the display area, abstract).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the device of claim 1, to configure an inside of the sealing structure to be a reduced pressure atmosphere, as taught by Motomatsu, in order to harden the material to seal the display panel in the manufacturing process (see abstract, or col 1, line 45-50).

20.  Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hiroki (US20150022957) and Fujisawa (US 2011/0013491) in further view of Klosky ( US 20130126533).
With regard to claim 10, the combination of Hiroki and Fujisawa teaches all the limitations of claim 1.
Hiroki does not teach a buoyancy material is inside the sealing structure.
Klosky teaches a buoyancy material is inside the sealing structure (fig. 2, 38 is provided with a buoyant material, [0039]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the device of claim 1, to include a buoyancy material to be inside the sealing structure, as taught by Klosky, in order to protect the electronic device and make it float to the top of the water if it drops in the water.

Conclusion
21. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Adams (US9568891B2) teaches a smart watch with battery, antenna, display.
Lyons (US-20130271390-A1) teaches about multiple-segment display.
Kim (US 10097245 B2) teaches A mobile terminal including a frame having a depressed portion; a display panel positioned on a first side of the frame facing the display panel; and a short range antenna disposed in the depressed portion and between the frame and the display panel and having a radiation direction toward the display panel
Yamazaki (US20150227248A1) teaches The arithmetic device 110, an antenna 110A, and a battery 110B are provided in the housing 101(3).
Wang (US 20160072536 A1) teaches about a smart watch with battery and antenna.
Lim (US 20140015470 A1) teaches about a wearable state display unit configured to display at least one of a charged state of the wearable battery unit and a transmission state of the power transmitted from the fiber-type primary coil unit to the secondary coil unit, via a flexible light-emitting diode.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PINPING SUN/Primary Examiner, Art Unit 2836